MCCLELLAN, J.
The circuit court did not err in allowing the State to prove'that in.a difficulty or altercation which took place between the prosecutor and the defendant earlier in the day of the assault with intent to murder the prosecutor, for which defendant was being tried, the latter said: “I will see you later.” These words uttered under these circumstances prima facie import a threat, and are clearly admissible as such.—Lewis v. State, 84 Ala. 424; Wims v. State, 90 Ala. 623.
But, on the other hand, we are equally clear to the conclusion that the trial court did err in declining to allow the witness who had deposed to this prima facie *11threat to answer the further question propounded by the defendant: ‘‘What else was said in that connection?” Ordinarily, a party against whom some part of a conversation or some statement has been adduced is entitled to have the whole of the conversation or all that was said in connection with that statement put before the jury; and we see no reason for not applying this rule in tlie present instance. What else was said here, if anything, might well have emasculated the words proved of their prima facie character as importing a threat. If it did not, or if nothing else was in fact said, the prosecution would not have been injured by allowing the question to be answered.
No exceptions were reserved by the defendant to the rulings of the court on charges requested by him, and these rulings are not assigned as error. They cannot, therefore, be considered. If considered, it would be found that each of these charges is palpably faulty and properly refused.
For the error pointed out the above judgment must be reversed. The cause is remanded.
Reversed and remanded.